RESTRICTION REQUIREMENT
This application is being examined under pre-AIA  first-to-invent provisions. 

Claim status
Claims 1-20 are pending.  No claims are canceled.

Group restriction
This claims recite distinct invention Groups I-II:
Group I, claims 1-15, directed to methods for determining anatomical tissue regions as recited in independent claims 1 and 9 and 
Group II, claims 16-20, directed to an electrical stimulation system, as recited in independent claim 16.
In the instant claims, the invention groups as claimed can have materially different design, mode of operation, function and effect.  Furthermore, there is nothing of record to show the invention groups to be obvious variants.
Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above, and there would be a search and/or examination burden if restriction were not required.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).
In order to be complete, a reply to the requirements herein must include:
(1) election of one group to be examined, one of Groups I or II, as described above, even though 

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.
Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631